Citation Nr: 1812039	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-14 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from July 1978 to September 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied reopening the Veteran's claim for entitlement to service connection for left wrist and lumbar spine disorders.  
 
A March 2014 Board decision reopened and remanded the Veteran's claim for entitlement to service connection for a lumbar spine disability, and denied the Veteran's claim for entitlement to service connection for a left wrist disability.  No timely appeal was filed with respect to the denial of the Veteran's claim for service connection for a left wrist disability, and therefore, that decision is final.  38 C.F.R. § 20.1100 (2017).  However, in the August 2014 Supplemental Statement of the Case, the Agency of Original Jurisdiction (AOJ)  again denied service connection for a left wrist disorder and the Veteran's representative included the issue in their arguments on appeal in the March 2016 Informal Hearing Presentation.  Given the Board's final decision on this matter, the Board finds that this claim is no longer subject for current appellate review, but is again referred to the Agency of Original Justification for proper development and adjudication. 

The issue of whether new and material evidence has been received with respect to a claim of service connection for a left wrist disability has been raised by the record, but has not been since adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction at this time and the AOJ is directed to complete the appropriate action. 




FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his degenerative disc disease and degenerative joint disease of the lumbar spine had its onset in service. 


CONCLUSION OF LAW

The criteria for establishing service connection for degenerative disc disease and degenerative joint disease of the lumbar spine have been met.  38 U.S.C. §§ 1101, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103(A) (2012); 38 C.F.R. § 3.159 (2017).  However, as the Board is granting the Veteran's claim for service connection for a lumbar spine disability, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  Service Connection

The Veteran and his representative assert that service connection for a lumbar spine disability is warranted because the condition had its onset during a documented fall in service and has continued since.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A condition precedent for establishing service connection is the presence of a current disability.  As an initial matter, the Board notes that the Veteran has been diagnosed with degenerative disc disease and degenerative joint disease.  See, July 2016 VA examination.  Accordingly, the Board finds that the first element for establishing service connection has been met.

With respect to the second element required to establish service connection, the Board notes that the Veteran was treated for an injury to his back in the emergency room in August 1978 following a fall down approximately 12 stairs.  See, service-treatment records dated August 1978.  Therefore, the Board finds that this documented in-service injury satisfies the second element for establishing service connection.

The record also contains competent medical evidence corroborating the Veteran's assertion that his current lumbar spine disability has stemmed from the fall he sustained while on active duty and has continued since.  Specifically, the Veteran was examined by a private physician in September 2009.  Following a review of the Veteran's medical history and a physical examination of the Veteran, the examiner noted that the Veteran has suffered from low back pain since 1978 following a fall down some stairs and opined that as there was no evidence of any other injury to the Veteran's back that the Veteran's current back pain and degenerative changes are associated with his fall while using stairs during active duty.  See, post-service treatment record dated September 2009.  As this opinion was rendered following a taking a detailed medical history from the Veteran and an in-person examination, the Board has assigned this opinion with high probative value. 

The Board notes that the Veteran has also consistently reported that his low back pain began following the in-service fall down some stairs and has continued since.  See, written statement in support of claim dated May 2007;   VA Form 9 Substantive Appeal dated March 2010; February 2012 hearing transcript.  While the Board notes that the Veteran is not able to opine on a specific medical diagnosis, he is considered competent to report that which he perceives through his symptoms, which in this case, would include chronic low back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran submitted multiple buddy statements which corroborate his assertion that his current back disability began when the Veteran was on active duty and have continued since.  See, buddy statements dated May 2007.  As the Veteran has been consistent in his reports, is competent to report symptoms such as chronic pain, and his assertion is corroborated by multiple buddy statements, the Board finds the Veteran's statements to be credible and of significant probative value. 

The Board acknowledges that the Veteran has been afforded multiple VA examinations in connection with his claim which have all opined that the Veteran's injury while on active duty is not related to his current lumbar spine disability.  However, the May 2014 examination report was found to be inadequate by a June 2016 Board remand as the opinion solely relied on the absence of evidence.  The Veteran's next VA examination took place in July of 2016.  Again, an April 2017 Board remand found the opinion to be inadequate as it did not discuss the Veteran's lay statements regarding the chronic nature of his disability.  The Veteran was most recently furnished a VA medical opinion following the review of the Veteran's claim file in June 2017.  The Board notes that again it was opined that the Veteran's current low back disability was not related to service.  However, the opinion noted that the record was silent for many years following the Veteran's discharge from active duty and failed to consider the Veteran's sworn testimony in which he stated that he did not receive treatment prior to 1989 because he did not know he was eligible for VA treatment.  See, June 201 VA medical opinion; February 2012 hearing transcript.  Accordingly, the Board has afforded this opinion with low probative value.

Therefore, the Board concludes that the competent evidence of record is at least in equipoise with respect to the Veteran's claim for service connection.  Accordingly, under these circumstances, and granting the Veteran the benefit of the doubt in this matter, the Board finds that service connection for degenerative disc disease and degenerative joint disease of the lumbar spine is warranted.  38 U.S.C.A. §§ 1101, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for degenerative disc disease and degenerative joint disease of the lumbar spine is granted. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


